NO. 07-11-00149-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

AUGUST
15, 2011
 

 
GLENN ERVIN ANDERS, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 20TH DISTRICT COURT OF
MILAM COUNTY;
 
NO. CR22898; HONORABLE EDWARD P. MAGRE, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
ORDER
On August 1, 2011, and in response to
counsel’s failure to comply with our earlier directive that he remedy
identified errors related to his Anders[1]
brief, we abated and remanded this cause to the trial court and directed that
the trial court conduct a hearing on a variety of matters relating to counsel’s
representation of appellant.  See Tex. R. App. P. 43.6.  Within the week following our order abating
and remanding the cause and prior to the trial court having held a hearing, we
received a response from counsel in which he includes, as previously directed,
a motion to withdraw, a corrected prayer for relief, and a supplemental
educational burdens letter to his client.
            Finding
that the documents submitted by counsel comply with applicable requirements of
the Anders procedure and recognizing that the issues upon which the
trial court was to hold a hearing are moot in light of this finding, we hereby
reinstate the appeal with all deadlines running from the date of this order.
            IT IS SO
ORDERED.
 
                                                                                                 Per Curiam  
            
Do
not publish.  
 




[1] Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L.Ed. 493 (1967).